Citation Nr: 0507320	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for peripheral neuropathy, right lower 
extremity associated with diabetes mellitus.

2.  Entitlement to an increased initial rating in excess of 
10 percent disabling for peripheral neuropathy, left lower 
extremity associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for peripheral 
neuropathy of both legs and assigned an initial evaluation of 
10 percent for each leg.  

The veteran's appealed claim for entitlement to service 
connection for a right thumb disorder was rendered moot by a 
December 2003 DRO decision that granted service connection 
for a right thumb disorder and he is noted to have withdrawn 
his appealed claims for increased rating for hypertension and 
PTSD in his October 2003 substantive appeal.  These issues 
are therefore no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his peripheral neuropathy of both 
legs is more severe than the initial evaluation of 10 percent 
assigned for each leg by the RO in granting service 
connection.  

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  Although the veteran was advised of 
the VCAA in a November 2002 duty to assist letter and has 
received other duty to assist letters dated in January 2003 
and July 2002, these letters pertained to other claims filed 
by the veteran or were otherwise unclear as to the issue they 
were addressing.  He has yet to receive a letter in 
compliance with Quartuccio regarding the specific issues 
currently on appeal.

Furthermore, the Board notes that the only examination of 
record pertaining to the veteran's peripheral neuropathy is 
the February 2003 VA examination that addressed the veteran's 
diabetes and noted abnormal sensation below the ankles 
bilaterally and diagnosed peripheral neuropathy.  This 
examination did not further address the severity of this 
neuropathy.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should ensure that all VCAA notice 
obligations have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002) and specifically apprise the veteran of 
the evidence and information necessary to 
substantiate his claims for increased 
evaluations for peripheral neuropathy of the 
right and left lower extremities and inform him 
whether he or VA bears the burden of producing 
or obtaining that evidence or information, and 
of the appropriate time limitation within which 
to submit any evidence or information.

2.  Thereafter, the veteran should be scheduled 
for a VA neurological examination to determine 
the current extent and severity of his service-
connected peripheral neuropathy of both lower 
extremities. The veteran's claims file should be 
made available to the examiner prior to the 
examination and the examination reports should 
indicate that the examiner reviewed the 
veteran's medical records.   All indicated tests 
and studies should be conducted, all symptoms of 
the service-connected disability should be 
described, and all clinical findings reported in 
detail. 
 
The neurological examiner should describe all 
neurological symptoms associated with the 
service-connected peripheral neuropathy of both 
lower extremities and describe in detail the 
nature of the symptoms.  The examiner should 
discuss whether the peripheral neuropathy of the 
left and right lower extremities more closely 
resembles a mild, moderate or severe incomplete 
paralysis, neuritis or neuralgia.  A rationale 
should be provided for all opinions offered.  

3.  The AMC should then readjudicate the 
veteran's claims.  If any of the decisions with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded an appropriate period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




